PER CURIAM.
We have examined the record and the briefs of counsel in this cause and heard oral argument at the bar of this court. It is apparent to the court upon perusal of the record that the general master to whom the case had been referred, based his findings upon conflicting evidence. An experienced chancellor reviewed the record and found that the master’s conclusions and recommendations were substantially supported in the record, and which were adopted by the court and made a part of the final decree by reference. We follow the rule that the decision of the court below, based upo'n conflicting evidence, will not be disturbed unless clearly shown to be erroneous. See Peterson v. Hancock, 1941, 146 Fla. 410, 1 So.2d 255; Loew v. Friedman, Fla.1955, 80 So.2d,672.
We find no reversible error in the record and therefore conclude that the case should be, and it is hereby, affirmed.
KANNER, C. J., and PLEUS and ALLEN, JJ., concur.